Citation Nr: 1015665	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  07-31 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
service-connected removal of semilunar cartilage of the right 
knee, on a schedular basis.

2.  Entitlement to a rating higher than 10 percent for 
service-connected removal of semilunar cartilage of the right 
knee, on an extraschedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1952 to December 
1954.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The issues of entitlement to service connection for 
degenerative joint disease of the right knee, as secondary to 
service-connected removal of semilunar cartilage and 
entitlement to service connection for a right ankle 
disability, as secondary to service-connected removal of 
semilunar cartilage have been raised by the record, but have 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
them and they are referred to the AOJ for appropriate 
action.  

The issue of entitlement to a rating higher than 10 percent 
for service-connected removal of semilunar cartilage of the 
right knee, on an extraschedular basis is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The Veteran's right knee semilunar cartilage is not 
dislocated with frequent episodes of locking, pain, and 
effusion into the joint.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent, for removal 
of semilunar cartilage of the right knee are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5258, 5259 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the regional office.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

In a claim for an increased evaluation, the VCAA requirement 
is generic notice, that is, namely, evidence demonstrating a 
worsening or increase in severity of the disability, the 
effect that worsening has on employment, and general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in April 2005 and March 2009 that fully 
addressed all notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  In any event, in his statements and 
testimony, the Veteran demonstrated his actual knowledge of 
the elements necessary to substantiate his claim.  See Short 
Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  The 
Veteran's claim was adjudicated subsequently in a May 2009 
Supplemental Statement of the Case (SSOC).

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service treatment records are associated with the claims 
folder, as are private medical records, and post-service VA 
examination and treatment records.  There is no indication 
that there are any outstanding pertinent documents or records 
that have not been obtained, or that are not adequately 
addressed in documents or records contained within the claims 
folder.  The Veteran has also not indicated any intention to 
provide additional evidence in support of his claim. 

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the Veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 .3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the Veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 .3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to a Rating Higher than 10 Percent for 
Service-Connected Removal of Semilunar Cartilage of the Right 
Knee 

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The determination of whether an increased evaluation 
is warranted is to be based on a review of the entire 
evidence of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Board has considered the entire record, including the 
Veteran's VA clinical records and private treatment records.  
These show complaints and treatment, but will not be 
referenced in detail.  The Federal Circuit has held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the 
evidence pertinent to the rating criteria and the current 
disability.

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods. 

Service connection for removal of semilunar cartilage of the 
right knee was established by an October 1948 rating 
decision, at which time a 10 percent rating was assigned, 
effective from March 1948.  In May 1955, the Veteran's 10 
percent rating was decreased to a noncompensable rating.  The 
Veteran claimed entitlement to an increased rating and in 
April 2005 the rating was increased to 10 percent.  The 
Veteran is currently rated as 10 percent disabled under 
Diagnostic Code 5259, for removal of semilunar cartilage, 
symptomatic.  This is the highest rating available under 
Diagnostic Code 5259. The Veteran is seeking an increased 
rating.  

Knee disabilities are also rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256 to 5263.  Included within 38 C.F.R. 
§ 4.71a are multiple diagnostic codes that evaluate 
impairment resulting from service-connected knee disorders, 
including Diagnostic Code 5256 (ankylosis), Diagnostic 
Code 5257 (other impairment, including recurrent subluxation 
or lateral instability), Diagnostic Code 5258 (dislocated 
semilunar cartilage), Diagnostic Code 5259 (symptomatic 
removal of semilunar cartilage), Diagnostic Code 5260 
(limitation of flexion), Diagnostic Code 5261 (limitation of 
extension), Diagnostic Code 5262 (impairment of the tibia and 
fibula), and Diagnostic Code 5263 (genu recurvatum).  

The Veteran was afforded a VA examination in April 2005.  The 
Veteran reported he used a right knee brace and cane.  He 
reported taking ibuprofen for his pain and that he 
experienced his right knee giving way, instability, pain and 
stiffness.  There were no reported episodes of weakness, 
dislocation, subluxation or locking.  The Veteran stated he 
has effusion and severe flareups of the knee approximately 
every one to two months, lasting three to seven days in 
duration.  Physical examination revealed an antalgic, poor 
propulsion gait with no evidence of abnormal weight bearing.  
There was crepitus and painful movement of the right knee.  
There were no clicks, snaps, grinding, instability, patellar 
or meniscus abnormality or other knee abnormality.

The right knee had a flexion to 110 degrees, with pain 
starting at 100 degrees; extension was to 10 degrees, with 
pain starting at "lacking 41 degrees to lacking 10 
degrees."  See April 2005 VA examination.  McMurray, Lachman 
and Anteroposterior (a-p) Drawer test of the right knee were 
negative.  X-rays revealed mild tricompartmental right knee 
osteoarthrosis and chondrocalcinosis.

The Veteran was afforded the most recent VA examination in 
December 2009.  The Veteran reported his right knee had 
worsened in the past several months and that he has pain, 
swelling, difficulty ambulating, decreased range of motion 
and difficulty rising from a sitting position.  Physical 
examination revealed a gait with poor propulsion and 
tenderness, weakness, guarding of movement and a bony joint 
enlargement of the right knee.  There was crepitation but no 
masses, clicks, snaps, grinding, or instability.  There was 
no joint ankylosis.

The right knee had a passive range of motion to 135 degrees 
of flexion with pain at 131 degrees; extension was to 3 
degrees, with no pain.  X-rays revealed diffuse osteopenia, 
moderate osteoarthritis within the medial compartment and 
mild osteoarthritis within the lateral and patellofemoral 
joint compartments, and calcification overlapping the region 
of Hoffa's fat pad, which could represent a loose body versus 
an overlapping soft tissue calcification.

As stated previously, knee disabilities are evaluated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263, which rate 
disabilities of the knee and leg.  Also, a separate rating 
for arthritis, Diagnostic Code 5003, can be based upon x-ray 
findings and painful motion under 38 C.F.R. § 4.59.  Here, 
Diagnostic Codes 5256, 5262, and 5263 are not applicable 
because there is no medical evidence of knee ankylosis, 
impairment of the tibia and fibula, or genu recurvatum.

According to Diagnostic Code 5257, which rates impairment 
resulting from other impairment of the knee, to include 
recurrent subluxation or lateral instability of the joint, a 
10 percent rating will be assigned with evidence of slight 
recurrent subluxation or lateral instability of a knee; a 20 
percent rating will be assigned with evidence of moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating will be assigned with evidence of severe 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Pursuant to 38 C.F.R.  
§§ 4.40 and 4.45, pain is inapplicable to ratings under 
Diagnostic Code 5257 because it is not predicated on loss of 
range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).   

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions."  38 C.F.R. 
§ 4.6.  

Although the Veteran stated during the VA examination in 
April 2005 that his knee had instability, there is no 
confirmation of instability of the knee, other than the 
Veteran's statements.  The Veteran's statements are 
competent, as he is able to say what symptoms he experienced.  
However, his statements that his knee was unstable are not 
equivalent to a medical determination that there was 
instability as defined for purposes of evaluation under DC 
5257.  Furthermore, there was no instability found during the 
examination in April 2005 and during the VA examination in 
December 2009, the Veteran stated he had no episodes of 
dislocation or instability.  No medical evidence of 
dislocation, instability, episodes of subluxation, or giving 
way were found during the April 2005 or December 2009 
examinations.  Additionally, private medical records and VA 
outpatient records do not indicate the Veteran suffered from 
any of these symptoms.  As such, the Veteran is not entitled 
to a separate rating based on instability.  

Under Diagnostic Code 5258, a 20 percent rating is awarded 
when there is dislocated semilunar cartilage with frequent 
episodes of locking, pain, and effusion into the joint.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5258.  The Veteran's 
symptoms do not warrant a 20 percent rating under this code 
because there have been no episodes of a dislocated semilunar 
cartilage.  The Veteran denied episodes of locking at the 
April 2005 and the December 2009 VA examinations.

The Board has also contemplated whether any other Diagnostic 
Code will permit for an increased rating.  Under Diagnostic 
Code 5003, degenerative arthritis established by radiologic 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  DC 5003 further states that, where 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion, to be combined, not 
added, under DC 5003.

X-rays taken in December 2009 demonstrated moderate 
osteoarthritis within the medial compartment and mild 
osteoarthritis within the lateral and patellofemoral joint 
compartments.  The Veteran was diagnosed with degenerative 
joint disease.  However, the examiner opined that the 
Veteran's degenerative joint disease is less likely as not 
caused by or a result of his service-connected condition of 
removal of right knee semilunar cartilage.  Therefore, the 
Veteran will not be rated on the basis of limitation of 
motion under Diagnostic Codes 5260 and 5261.

In summary, the Board finds that the evidence of record does 
not demonstrate that the Veteran's right knee disability is 
manifested by symptoms that entitle him to a rating higher 
than 10 percent, on a schedular basis.  




ORDER

Entitlement to a rating higher than 10 percent for service-
connected removal of semilunar cartilage of the right knee is 
denied.


REMAND

During the VA examination in December 2009, the examiner 
reported that the Veteran's knee disability had significant 
effects on the Veteran's occupation and severe effects on 
daily activities.  Additionally, the Board notes that the 
Veteran's right knee disability is extremely painful, and 
although he does not meet the criteria for an increased 
rating based on the schedule, he may be entitled to an 
increased rating on an extraschedular basis.

The Board finds that a complete adjudication is necessary.  
The authority to assign extra-schedular ratings has been 
delegated to the Under Secretary for Benefits and the 
Director of the Compensation and Pension Service, and not the 
Board.  The proper course of action is to raise the issue and 
remand it for the proper procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b).  


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Provide the Veteran with notice 
regarding the requirements for 
entitlement to an extraschedular 
evaluation under 38 C.F.R. 
§ 3.321(b)(1).  

2.  Ask the Veteran to submit evidence 
of interference with employment or 
episodes of hospitalization.

3.  Thereafter, consider whether the 
claim must be submitted to the Director, 
Compensation and Pension Service or the 
Under Secretary for Benefits for 
extraschedular consideration under 38 
C.F.R. § 3.321 (b)(1).

4.  If the claim remains denied, a 
supplemental statement of the case 
should be provided to the Veteran and 
his representative.  After the Veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


